Title: Charges Advanced by George Nicholas, with Jefferson’s Answers, [after 31 July 1781]
From: Jefferson, Thomas
To: 


        
          [After 31 July 1781]
         Obj. That Genl. Washington’s information was that an embarkation was taking place destined for this state.
        Ans. His information was, that it was destined for the Southward as was given out in N. York. Had similar informations from Genl. Washington and Congress been considered as sufficient ground at all times for calling the militia into the feild there would have been a standing army of militia kept up; because there has never been a time since the invasion expected in Dec. 1779, but what we have had those intimations hanging over our heads. The truth is that Genl. Washington always considered it as his duty to convey every rumor of an embarkation: but we (for some time past at least) never thought any thing but actual invasion should induce us to the expence of calling the militia into the feild; except in the case of Dec. 1779 when it was thought proper to do this in order to convince the French of our disposition to protect their ships. Inattention to this necessary ?conomy in the beginning went far towards that ruin of our finances which followed.
        
        Where were the post riders established last summer?
        Ans. They were established at Continental expence to convey speedy information to Congress of the arrival of the French fleet then expected here. When that arrived at Rhode island these expresses were discontinued. They were again established on the invasion of October, and discontinued when that ceased, and again on the first intimation of the invasion of Dec. But it will be asked, why were they not established on Genl. Washington’s letters? Because those letters were no more than we had received upon many former occasions, and would have led to a perpetual establishment of post riders.
        Obj. If a proper number of men had been put into motion on Monday for the relief of the lower country and ordered to march to Wmsburg. that they would at least have been in the neighborhood of Richmond on Thursday.
        Ans. The order could not be till Tuesday because we then received our first certain inform[ation]. Half the militia of the counties round about Richmond were then ordered out, and the whole of them on the 4th, and ordered not to wait to come in a body but in detachments as they could assemble. Yet were there not on Friday more than 200 collected, and they were principally of the town of Richmond.
        Obj. That we had not signals.
        Ans. This tho’ a favorite plan of some gentlemen and perhaps a practicable one, has hitherto been thought too difficult.
        Obj. That we had not look-outs.
        Ans. There had been no cause to order lookouts more than has been ever existing. This is only in fact asking why we do not always keep lookouts.
        Obj. That we had not heavy artillery on travelling carriages.
        Ans. The gentlemen who acted as members of the B. of W. [Board of War] a twelvemonth can answer this question by giving the character of the artificers whom during that time they could never get to mount the heavy artillery. The same reason prevented their being mounted from May 1780 to December. We have even been unable to get those heavy cannon moved from Cumberland by the whole energy of government. A like difficulty which occurred in the removal of those at S. Quay in their day, will convince them of the possibility of this.
        Obj. That there was not a body of militia thrown into Portsmouth, the Great bridge, Suffolk.
        Ans. In the Summer of 1780, we asked the favor of Genl. Nelson  to call together the County Lieutenants of the lower counties and concert the general measures which should be taken for instant opposition on any invasion until aid could be ordered by the Executive, and these county Lieutenants were ordered to obey his call. He did so. The first moment to wit on Sat. Dec. 31. 8. o’clock A.M. of our receiving information of the appearance of a fleet in the bay, we asked the favor of Genl. Nelson to go down, which he did, with full powers to call together the militia of any counties he thought proper, to call on the keepers of any public arms or stores, and to adopt for the instant such measures as exigencies required till we could be better informed.
        Qu. Why were not Genl. Nelson and the brave officers with him particularly mentioned?
        Ans. What should have been said of them? The enemy did not land nor give them an opportunity of doing what nobody doubts they would have done, that is, somewhat worthy of being minutely recited.
        Qu. Why publish Arnold’s letter without Genl. Nelson’s answer?
        Ans. Ask the printer. He got neither from the Executive.
        ‘As to the calling out a few militia and that not till late.’
        Ans. It is denied that they were few or late. 4700 men (the number required by Baron Steuben) were called out the moment an invasion was known to have taken place; that is on Tuesday Jan. 2.
        Obj. The abandonment of York and Portsmouth fortifications.
        Ans. How can they be kept without regulars on the large scale on which they were formed? Would it be approved of to harrass the militia with garrisoning them?
      